 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SUZANNE BROWN,                                  No. 2:19-cv-260-MCE-KJN PS
12                      Plaintiff,                    ORDER ADOPTING
                                                      FINDINGS AND RECOMMENDATIONS
13           v.                                       AND GRANTING DEFENDANTS’
                                                      MOTION TO DISMISS
14    WELLS FARGO BANK, N.A., et al.,
                                                      (ECF. Nos. 14, 21)
15                      Defendants.
16

17          On December 20, 2019, the magistrate judge filed findings and recommendations (ECF

18   No. 21), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On January 9, 2020,

20   plaintiff filed objections to the findings and recommendations (ECF No. 22), which have been

21   considered by the court.

22          This court reviews de novo those portions of the proposed findings of fact to which an

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d

25   930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection

26   has been made, the court assumes its correctness and decides the matter on the applicable law.

27   See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s

28   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d
                                                      1
 1   452, 454 (9th Cir. 1983).

 2          The court has reviewed the applicable legal standards and, good cause appearing,

 3   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

 4   IT IS HEREBY ORDERED that:

 5              1. The findings and recommendations (ECF No. 21) are ADOPTED IN FULL;

 6              2. Defendant’s motion to dismiss (ECF No. 14) is GRANTED;

 7              3. Plaintiff’s Second Amended Complaint is DISMISSED WITH PREJUDICE;

 8              4. Leave to Amend Plaintiff’s HBOR Claim (see ECF No. 10 at pp. 6–7) is

 9                  WITHDRAWN;
10              5. Plaintiff’s motion for a preliminary injunction (ECF No. 20) is DENIED AS
11                  MOOT; and
12              6. The Clerk of the Court is directed to CLOSE this case.
13   IT IS SO ORDERED.

14   Dated: February 11, 2020

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
